Case: 17-40581      Document: 00514313840         Page: 1    Date Filed: 01/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-40581
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        January 19, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

JULIAN HERNANDEZ-MOTA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:16-CR-1113-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Julian Hernandez-
Mota has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Hernandez-Mota has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40581    Document: 00514313840     Page: 2   Date Filed: 01/19/2018


                                 No. 17-40581

therein. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review.
      Notwithstanding that determination, we note a clerical error in the
judgment. Hernandez-Mota pleaded guilty to attempted illegal reentry of a
deported alien, while the written judgment states that his offense is reentry of
a deported alien. The offense of attempted illegal reentry is a separate and
distinct offense from the other means of committing a violation of the illegal
reentry statute. See 8 U.S.C. § 1326; United States v. Buendia-Rangel, 553
F.3d 378, 379 & n.1 (5th Cir. 2008); United States v. Angeles-Mascote, 206 F.3d
529, 531 (5th Cir. 2000).
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. The case is REMANDED to the district
court for the limited purpose of correcting the clerical error in the judgment.
See FED. R. CRIM. P. 36.




                                       2